DAY, J.
The primary meaning of the phrase “legal represenattives” is “executors” or “administrators;” yet other meanings are given the phrase, according to the context and the circumstances under which the same is used, such as “heirs at law,” “next of kin,” “trustees,” “assignees.” In the statutes of descent and distribution in this state, the phrase “legal representatives” is generally construed to mean “lineal descendants;” but under Section 8577, General Code, in order to effectuate the intent of the legislature to divide the property .“which came to such intestate from a former - deceased husband or wife,-If there are no children or their legal representatives living, , ‘then such estate, real and personal, shall pass and descend one-half to the brothers and sisters of such intestate, or their legal repre- ' sentatives, and one-half to the brothers and ; sisters of such deceased husband or wife from whom such personal or real estate came, or their legal representatives,” the words “legal representatives” have the meaning of “heirs at law” next of kin” of such brothers and sis- - ters.
Judgment reversed in part and affirmed in part.
Marshall, CJ., Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.